Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about January 30, 2007, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
*431The court properly determined that the risk assessment instrument failed to adequately take into account defendant’s extensive record of violent felonies and the fact that he also committed three sexual offenses against fellow prison inmates. These aggravating factors were not duplicative of the factors relied upon in the risk assessment instrument and guidelines, and they supported the discretionary upward departure by the court to a level three adjudication (see People v Wilkens, 33 AD3d 399 [2006], lv denied 8 NY3d 801 [2007]). We have considered and rejected defendant’s remaining claims. Concur— Saxe, J.E, Nardelli, Moskowitz, Acosta and DeGrasse, JJ.